Case 8:20-bk-04253-CED Doc2 Filed 06/01/20 Pagelof3

EXHIBIT A

 
 
 

Case 8:20-bk-04253-CED Doc2 Filed 06/01/20 Page 2of3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 Stage Stainiess Steel Pre-treat Wash System with 2 heated stages, Designed
Wash Tank for 21ft/min @ average pe price of $150 could produce $59 miltion a year in 8
hr. shifts
80x100 ft. 400 degree Cure Oven with burners, exhaust and Insulated floors
Oven with controi panei, Designed for 21ft/min @ average pc price of $150 couid
produce $59 miilion a year in 8 hr. shifts
60x50 ft. Dry Off 400 degree Convection Oven with burners and exhaust with
Oven contro! panel, Designed for 21ft/min @ average pc price of $150 could
produce $59 million a year in Shr shifts
Booth Down Draft Paint Booth with air conditioned storage room, capacity of at
current plece price, of 59 mililon annuaily
Torit Cyclone Paint Collection System with add on
Torit Torit Dust Coliector #2
Press 5 Station Press S/N SEVE-110876
Pines Bender Pines Bender #1 S/N 106-XXX-XX-XXXX
MingJen  |Bender NC High Speed Pipe Bender
Pines Bender S/N 11030-91023
J. Herbek |Crane Overhead Crane S ton S/N 2986
Cemco Press Break Press S/N A655 300 S50
OBi Bender Bender Press
Cagie Bender Roll Bender BA 35 S/N 2001B002
Compactor Ram Jet Trash Compactor
Conveyor Track 2,170 ft.
Conveyor Chain 2,170ft
Conveyor Drive Conveyor Drive System x2
Oven Bake Off Furnace
Geema Paint Guns }Powder Coat Paint Guns
Central Driij Miliing Machine
Miiford Saw Band Saw
Strap Cutter
Milter Welder 320A Welder S/N N296244
Caterpliiar ;Forklift Caterpiilar High Lift 50 S/N 4PD00329
Miller Welder Syncrowave 350 LX S/N ME200163L
Milier Welder Syncrowave 250 DX S/N ME320002L
Drill Self Advancing Multi Drili
Hoppers Paint Hoppers (x10)
Lincoln _ [Welder Square Wave Tig 275 Welder w/ cooler
Forklift Battery Operated Forkilft 5/N 341845
Miller Welder KG 246949 Syncrowave 250
Miller Welder Syncrowave 250 5/N KG048640
Lincoin Welder Syncrowave Tig 275
Lincoln Welder Syncrowave Tig 275
Miller Weider Syncrowave 250 S/N MB290225L
Lincoin Welder Syncrowave Tig 275
Yale Forklift S/N £187V038406
Burke Punch Hydraulic Multi Punch
Bender Diacro Bender
{gender Tauring Roll Bender 2176
Hebo {Bender Curi Machine S/N AS-0595-1694
Scaffolding Multi Level Scaffolding
Punch Muitipie Press/Punch Frames (x8)
Miiler Welder Miller 250
Strap Oven Long Strap Oven
Dell Desktop Desktop Computer (x7)
Alien Punch Multi Punch
Alien Press 1zton S/N FM12-1
Scarfer Scarfing Machine with clamps and piston that slides center tray across biade
Saw Whirlwind Saw
Saw Dual Angle Chop 5aw
Grinders Muitipte Grinding Tools
Bender Roll Bender S/N 427326
Cooler $5 Cooier #1 for Welders 43x96x36
Cooler $8 Cooler #2 for Welders
Torit Filter S/N 1G051936 (x2}
HP Laptop 4 Laptops

 

 

9/4/2015

9/4/2015

9/4/2015

9/4/2015

9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015

9/4/2015

9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015

Www i 1 rn a a a ee a 2 rn te tt ot

 

750,000

350,000

200,000

25,000

15,000
7,500
10,000
7,500
7,500
7,500
5,000
2,500
4,000
4,000
2,000
5,000
21,700
5,000
2,500
7,500
2,500
2,500
5,000
3,000
4,000
5,000
4,000
2,000
4,000
2,500
2,500
3,000
3,000
3,000
3,000
3,000
3,000
4,000
1,500
1,500
1,500
1,500
1,500
500
3,000
1,500
1,400
1,500
2,500

2,500

1,500
2,500
2,000
1,500
1,000
1,000
1,000
1,200

 
Case 8:20-bk-04253-CED Doc2_ Filed 06/01/20

Foam Cutter
Oven

Machine

Press
Drill Press
Sander

Machine

Machine
Machine

Machine

& Fixtures
Com

Arm Saw
Saw

toois

Driil with
Alr Punch
Saw

Model KS-AU V

ine

Horizontal Drilf
able
and Saw
Drill Press #
Drill Press
16" Drill Press
4" Driil
nd
Saw
Sander
Drill Press
Saw DW 715
ton Jack
Punch
4" Band Saw o
Saw

793A88

0513040137

Driii Press
855785
# DPL-54-2222

Drill

Press

Press
Grinder

1003
30
MG-6700
Model # 206RB-1
#504732
504750
1055M4)
Arm Machine

937627

Jigs & Fixtures
Eiectronics

10 Deluxe

E172674
Model 6W281C
4CY86
Model 37917C

053335

803309
Model # 32929F

1200124

49444

44655
stock # 260103

2250
8MoyYF21311

 

Page 3 of 3

9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2045
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2045
9/4/2015
9/4/2015
9/4/2015
9/4/2015
9/4/2015
11/19/2015
12/20/2015
11/26/2018

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
§
$
$
$
$
$
$
§
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
§
$
$
$
$
$
$

500
500
1,000
1,000
250
500
1,000
750
750
250
750
750

250
250

150
250
200
406
150
150
300
300
300
150
200
200
280
150
200
150
150
100
50
3,000
5,000
20,000
1,000
500
500
500
500
1,000
500
500
500
500
500
200
1,000
3,000
700
872
104,900

1,694,172.00

 
